178 F.3d 1279
Susan Jakubovicv.Benni Jakubovic, as Councilman at Large in City of Passaic,Vicki Garfinkle, Wolf Samay, as Judge of Municipal Court ofCity of Passaic, Richard Wolack, as Deputy Chief of Policein City of Passaic, Police Department of City of Passaic,City of Passaic, Arthur Gennaro, as Captain of PoliceDepartment of City of Passaic, Robert Fullerman, asLieutentant of Police Department of City of Passaic, JaneDoe, John Does, 1 Through 6, as Officers of
NO. 98-6079
United States Court of Appeals,Third Circuit.
March 24, 1999
Appeal From:  D.N.J. ,No.97cv04474

1
Affirmed.